Ladd, C. J.
(dissenting). In my opinion, the decree dismissing the defendants’ cross-petition should be affirmed. Under Section 4625 of the Code:
“Except when otherwise specially provided, no evidence of the following enumerated contracts is competent, unless it he in writing and signed by the party charged or by his authorized agent: * * * 4. Those for thq creation or transfer of any interest in lands, except leases for a term not exceeding one year.”
Exceptions are specified in the next three sections (Code Sections 4626, 4627, 4628) none of which have any application save that declaring that the subdivision quoted does not apply “where the purchase money, or any portion thereof, has been received by the vendor.”
In Meylink v. Rhea, 123 Iowa 310, the finding was summarized by the court, by saying:
“That the transaction took place at the home of defendants; that both defendants took part in the negotiations; and that the trial court was warranted in finding Mrs. Ehea, equally with her husband, was desirous of making a *857sale, the only question of difference being the price to be paid per acre; that she was fully advised of the offer made by plaintiff for the land; and that, in the presence of plaintiff, she told her husband to go ahead and make the sale on such terms as he thought best.”
The court then comments thereon, by saying that:
“Accepting such to be the facts, it cannot be important that she was not personally present when her husband finally consented to the sale and received the money in part payment of the purchase price. Having authorized her husband to act in the premises, we think she should be bound by his agreement.”
This agreement was entered into in the state of South Dakota, the statutes of which declare such a contract invalid ; and the court then, proceeded to determine that the exception to the statute of frauds of this state applied. Otherwise, the decision rests solely upon the ground that the wife, through the agency of the husband, as well as the husband, entered into an oral agreement for the sale of the land; and as there was part payment, specific performance rightly was decreed.
In Lanz v. Schumann, 175 Iowa 542, the substituted petition alleged that Schumann, with others, “agreed to quitclaim their interests in the land to plaintiffs for a specified consideration, and that the agreed consideration was furnished. Stated otherwise, there was an oral agreement to the effect indicated, which agreement was reduced to writing with some of the grantors, but remained in parol with A. O. Schumann. Plaintiffs have performed their part, as have also the grantors signing the agreement, but A. O. Schumann refused to perform, on his part.” The court said that:
“Wholly irrespective of the question whether there was any mistake in the written agreement or whether A. C. Schumann ever agreed to sign it, the case is clearly one in *858which the plaintiffs are entitled to equitable relief against him. If he was present, as the demurrer admits, taking part in the negotiations for the purchase, and agreed to the sale at the stated price, and plaintiffs, relying upon his conduct and his promises, made the settlement and turned over the agreed consideration, he cannot escape specific performance simply because his name is not subscribed with those of the other grantors to the written instrument.”
And it was held that, as he did not sign the written agreement, his undertaking was in parol, and that, as the consideration agreed upon by him and others had been paid in pursuance of such parol undertaking, the plaintiff was entitled to the relief prayed. Manifestly, these decisions were based on the exception contained in Section 4626 of the Code, in effect providing that, if the consideration or any part thereof has been paid in pursuance of an oral contract of purchase, such contract may be established by parol evidence.
In the case at bar," the written contract of June 12th was between Mrs. Haugh and defendants. Her husband was not mentioned therein, nor did he' sign it. Defendants, then, necessarily rely on an oral agreement by him to sell, or to join his wife in selling, on which some consideration has. been paid, or in connection with which there is conduct working an estoppel in pais. I am unable to find from the record that there was such an oral agreement, or that money or other consideration was paid in pursuance of such a contract, if entered into, or that Haugh has so conducted himself as that he should not be permitted to deny having so agreed. Conceding that Haugh was present at the March meeting, and indicated that he would join in a conveyance of his wife’s interest in this estate for a consideration satisfactory to her, it appears that later he withdrew this. He seems to have said something in MrSyLanz’ presence concerning the support of his wife, when, assuming a mother-' *859in-law’s prerogative, she remarked, “I guess Myrtle is supporting youor, as related by another, Haugh was talking about what he would do "with the money, when she remarked it was not his money, but that oí his wife. This offended him, and he immediately withdrew, and did not participate in negotiations thereafter. Both Haugh and his wife testified that the former, upon withdrawing, declared that he would have nothing further to do with the matter. This testimony was not contradicted, except indirectly by the statements of the three defendants that, in entering into the contract in June, they relied upon his promise to sign the conveyance. The trial court heard these witnesses, and, therefore, enjoyed superior advantages in passing upon their credibility; and I am of the opinion that its conclusion that the defendants were advised that Haugh had, in effect, withdrawn his promise ought not to be disturbed.'
- Negotiations were not resumed until Mrs. Haugh visited her mother in June, when the matter was again taken up, and resulted in the signing of a contract, whereby she agreed to take, in full settlement of her interest in the' estate of her father, the sum of $3,100, to be paid as follows, to wit:
“First parties agree to execute to the second party a mortgage on the Clem Starrett 80 acres on the first day of March, 1914, payable on or before 5 years from said date and to draw 5 per cent interest from March 1, 1914; that, upon the signing of this contract, second party shall sign deed conveying all of her interest in said estate, real and personal, of the said Herman Lanz, to said first parties, and this- contract shall, upon the signing thereof, evidence an indebtedness of $3,100 of the first parties to the second party, according to the terms set out above. ‘ Said mortgage to be in the amount of $3,100, and first parties may pay all or *860any part of said sum at any time. Witness our hands this 21st day of June, 1913.
“Hattie Lanz.
“Herman W. Lanz.
“Colen G. Lanz. First parties.
“Myrtle Haugh, Second party.”
It is to he observed that Haugh is not mentioned as a party in this contract, nor does it stipulate that he shall sign the quitclaim deed. Doubtless, Mrs. Baugh did say that her husband would sign th'e deed, but the evidence fails to show that she was authorized so to do. The record is without any evidence that Haugh was satisfied with the price agreed to; and his statement that he was not aware of what his wife had done until long afterwards is uncontradicted, save by what she may have said, in direct examination, when she swore that, in the month of June, he agreed with her to sign the deed. But, upon cross-examination, she declared that he never did agree to sign it, and Haugh swore that he had not so agreed; and it would seem that the court was justified in accepting his statement as true, in view of the circumstance that his wife had sworn both ways, and that there was no other evidence bearing upon the question. The testimony was given in the presence of the court; and, if precedents are to be followed, some consideration should be given to the superior advantage the trial court enjoyed in passing upon the credibility of these witnesses. It is not to be pretended that his wife had ever been authorized to represent Haugh. For the purposes of this case, however, it might be conceded that Haugh made the statement, as defendants claim, and that they acted in reliance thereon; for there is no evidence of any consideration’s having subsequently passed in reliance upon any promise of his to join in the execution of a deed or in a sale of the land. At any time, before being acted upon, he had the right to withdraw his promise or proposition. The *861evidence is undisputed that, later in the year, and long before anything was done, defendants were aware that Haugh refused to join in the deed. Prior to such refusal, no consideration had been paid, and nothing had been done in pursuance of any oral statement or promise he may have made; and, therefore, the case is not within the exception to the statute of frauds found in Section 4626 of the Code. The windmill, spoken of in the pleadings, was not placed on the land until the fall of 1914. The interest on the $8,100 was not paid to plaintiff until long after the commencement of this suit, and long after Haugh’s refusal to join in the deed.
But it is argued that the conduct of Haugh was such as to induce the defendants to enter into a binding contract for the purchase of Mrs. Haugh’s interest in the land. If the attorneys’ testimony is to be believed, and it is not contradicted, the deed stipulated in the contract was not to take effect until signed by Haugh, and “the mortgage was to be held back until the husband would sign the deed.” As the execution of the deed by plaintiff and the. execution of the mortgage by defendants were the only things stipulated in the contract, it is manifest that it was not to be binding unless Haugh signed the deed, and, therefore, that the majority is mistaken in its conclusion that a binding contract was entered into. Surely, neither party thereto could Lave enforced its provisions prior to the attaching of Haugh’s name to the deed; and, therefore, neither party has been misled to his prejudice, and there was no estoppel. Haugh’s conduct may not have been such as to meet the approval, of the majority, and for the purpose of this case, he may be conceded to have been somewhat contumacious; but this does not warrant the majority in depriving him of his inchoate interest in this land. The mere fact that Haugh may be, in the opinion of the majority, a bad man, or naughty to his mother-in-law, ought not to deprive him of the full benefits of the law enacted for the protection of *862one spouse in the other’s property; and I am fully persuaded that the majority, rather than the learned judge of the district court, is committing an error, and I respectfully protest against the reversal of the decree dismissing the cross-petition of defendants.
It is argued, however, that specific performance should have been decreed against the wife,' a portion of the purchase price being withheld, owing to the husband’s failure to join in the deed. As the contract was for the conveyance of but an undivided fractional portion of the estate, I am inclined to the view that there was no abuse of discretion in refusing a decree of specific performance. In my opinion, the decree of the district court should be affirmed.
Preston and Salinger, JJ., concur with this dissent.